DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      RUSSELL G. DEPASQUALE,
                             Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D18-1487

                          [November 7, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ilona Maxine Holmes,
Judge; L.T. Case No. 08-16792CF10A.

   Russell DePasquale, Raiford, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell Egber,
Assistant Attorney General, West Palm Beach, for appellee.

                       CONCESSION OF ERROR
PER CURIAM.

   Russell DePasquale appeals the summary denial of his Florida Rule of
Criminal Procedure 3.850 motion for post-conviction relief. We conclude
that the trial court erred in denying the motion as successive and
untimely. We therefore reverse and remand for the court to consider the
motion on its merits.

    DePasquale was charged in this case with trafficking in oxycodone
while he was on probation in three other cases for possession of cocaine.
The court found that he violated probation by committing the new offense
and sentenced him to three consecutive terms of five years in prison.
DePasquale filed a rule 3.850 motion in August 2012 that was denied
following an evidentiary hearing.

   In November 2014, DePasquale entered a negotiated plea to the
trafficking charge and was sentenced to eight years in prison. He did not
appeal. On November 1, 2016, he filed a rule 3.850 motion arguing that
counsel misadvised him to enter the plea. He amended the motion in
January 2018. The trial court denied the motion as untimely and
successive to the August 2012 motion. This appeal followed.

    The trial court erred in denying the motion as successive. The motion
filed in this case cannot be deemed successive to the motion filed in the
VOP cases because DePasquale is challenging a different conviction and
sentence. See Rogers v. State, 970 So. 2d 884, 885 (Fla. 2d DCA 2007).
Also, DePasquale could not have raised his challenge to the November
2014 plea in his first motion because that motion was filed more than two
years before the plea was entered.

   The trial court also erred in denying the motion as untimely. Because
DePasquale did not file a direct appeal, the judgment and sentence became
final in December 2014, after the time for filing a notice of appeal expired.
See Rincon v. State, 996 So. 2d 922, 923 (Fla. 4th DCA 2008). DePasquale
timely filed his rule 3.850 motion less than two years later, on November
1, 2016. See Fla. R. Crim. P. 3.850(b). He was free to amend the motion
in January 2018 because he did not allege any new claims and the court
had not taken any action on the motion. See Fla. R. Crim. P. 3.850(e).

   Accordingly, we reverse the denial of DePasquale’s rule 3.850 motion
as successive and untimely and remand for the trial court to consider the
January 2018 amended motion on its merits.

   Reversed and remanded.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2